El Juez Asociado Señor Belaval
emitió la opinión del
Tribunal.
Para probar su condición de hijo natural, de acuerdo con el art. 125 del Código Civil de Puerto Rico, el demandante y apelante tuvo que alegar en una demanda de filiación y otros extremos, “que al tiempo de la concepción del deman-dante, Alfonso P. Calderón” (alegado padre natural del demandante y apelante) “aparecía como casado con Jesusa Jiménez Correa, pero el matrimonio de éstos es nulo de pleno derecho y así ineficaz e inexistente, por las siguientes razones: (1) porque al verificarse dicho matrimonio no se cumplieron las solemnidades de ley, por no haber testigos presentes en el acto y (2) porque, al contraer dicho matri-monio, las partes lo hicieron con el concebido y deliberado propósito de no hacer vida conyugal en forma alguna, la cual vida conyugal nunca hicieron.” Dándose cuenta de la necesidad de resolver previamente la alegada nulidad del matrimonio celebrado entre don Alfonso P. Calderón y doña Jesusa Jiménez Correa, la ilustrada sala sentenciadora or-denó un juicio por separado de la cuestión litigiosa previa, de acuerdo con la Regla 42(6) de las Reglas de Enjuicia-miento Civil de Puerto Rico. Celebrada la correspondiente vista, la ilustrada sala sentenciadora estimó probados, entre otros los siguientes hechos: que el día 14 de mayo de 1912, se celebró ante el señor Juez Municipal de San Juan don Manuel Gaetán Barbosa, el matrimonio civil que contra-jeron don Alfonso Calderón Rivera y doña Jesusa Jiménez Correa; que dicho matrimonio se celebró en la casa residen-cia de la familia Quiñones de Lugo instalada en la Calle San Sebastián núm. 65 de San Juan, Puerto Rico, actuando como testigos el señor Manuel Quiñones de Lugo y la señora María Luisa Quiñones de Lugo, firmando ambos el acta de matrimonio como tales testigos; que el día 15 de mayo de 1912, al folio 325 del Libro núm. 7 del Registro Civil, *862partida núm. 152 de dicho libro, se inscribió por el señor Encargado del Registro Civil, el matrimonio de don Alfonso Calderón Rivera y doña Jesusa Jiménez Correa, mediante la siguiente acta de matrimonio:
Acta de Matrimonio.
En San Juan, P. R. á las diez de la mañana del día quince de mayo de mil novecientos doce, yo Manuel Moraza Díaz, Encargado del Registro Civil, certifico que no consta en éste antecedente alguno que impida verificar la transcripción que voy en este acto á efectuar de los particulares pertinentes de una declaración jurada y certificación de haberse celebrado un matrimonio, archivadas en esta oficina y que tengo ante mí, siendo dichos particulares los siguientes:
1. — Que en San Juan, P. R., el día catorce de mayo del año mil novecientos doce, ante Manuel Gaetán Barbosa, Juez Municipal de San Juan, P. R., se celebró el matrimonio Civil que contrajeron Alfonso Calderón Rivera de veinte y ocho años de edad, de estado soltero, de profesión industrial, natural de Carolina, P. R., y avecindado en la casa número..', de la calle “General” de Carolina, P. R., y Jesusa Giménez, de veinte y cuatro años de edad, de estado soltera, de profesión labores de su sexo, natural de Carolina, P. R., y avecindada en la casa nú-mero ... de la calle “General” de Carolina, P. R.
2. — Que el contrayente Alfonso Calderón Rivera es hijo le-gítimo de Pedro Calderón, natural de Carolina (difunto) y Dolores Rivera natural de Carolina (viva) y la contrayente Je-susa Giménez es hija legítima de José Monserrate Giménez y de Francisca Rita Correa, natural de Carolina el primero y de Loíza P. R., la segunda: Ambos viven.
3. — Que.
Esta transcripción la verifico ante los testigos presenciales, avecindado en la casa número... de la calle.de., y avecindado en la casa número... de la calle.de., y leída y aprobada por los que en ella intervienen, la sello con el sello oficial de esta oficina y después de hacerlo el que supo de los mencionados testigos y por el que no supo el rogado por él, la firmo.

Testigo Testigo

(Fdo.) Manuel Moraza
Encargado del Registro Civil. *863que los libros del Registro Civil de San Juan correspondien-tes a los años 1912 y 1913, en los cuales se transcribían las actas de los matrimonios que se celebraban en aquella época en esta capital, no contenían espacio alguno donde hacer constar en dichas actas los nombres de los testigos que habían actuado como tales en la celebración del matrimonio, aunque tenían un espacio para hacer constar los testigos que presenciaban la transcripción del acta; que las actas originales de los matrimonios que se transcribían en el Li-bro de Matrimonios del Registro Civil no habían sido conser-vadas por el Encargado del Registro Civil, no existían al momento de celebrarse la vista y no se tenía conocimiento alguno de ellas que no fuera las transcripciones que de las mismas se habían hecho en los libros del Registro Civil a cargo del Negociado del Registro Demográfico y Estadísticas del Departamento de Salud de Puerto Rico; que el día 5 de diciembre de 1918 doña Jesusa Jiménez Correa radicó de-manda de divorcio en la anterior Corte de Distrito de San Juan, contra don Alfonso Calderón Rivera, alagando que desde el mismo día de la celebración de sus nupcias el de-mandado la había abandonado, y el día 29 de diciembre de 1913 la Corte de Distrito de San Juan dictó sentencia a favor de doña Jesusa Jiménez Correa por la causal de aban-dono de la mujer por parte del marido; que habiendo nacido el demandante en este caso don Enrique Calderón, el 9 de febrero de 1914, era evidente que si el demandante había tenido un período normal de gestación, había sido concebido nueve meses antes, o sea, el 9 de junio de 1913, o si el aquí demandante había tenido un período de gestación de siete meses, había sido concebido el 9 de agosto de 1913, o si el aquí demandante había tenido un período de seis meses, ha-bía sido concebido el 9 de septiembre de 1913, y por lo tanto, como don Alfonso P. Calderón estuvo casado con doña Je-susa Jiménez Correa desde el 14 de mayo de 1912 hasta el 29 de diciembre de 1913 era evidente que el aquí deman-dante y apelante no había sido concebido mientras sus pa*864dres podían casarse con dispensa o sin ella; que el aquí de-mandante y apelante no probó, que al celebrarse el matri-monio de don Alfonso P. Calderón con doña Jesusa Jiménez Correa, los contrayentes lo hicieran con el concebido y deli-berado propósito de no hacer vida conyugal en forma al-guna, y por el contrario, el Tribunal estima probado que el referido matrimonio ha sido siempre considerado como válido y legal tanto por doña Jesusa Jiménez Correa como por don Alfonso P. Calderón.
En virtud de dichas conclusiones la ilustrada sala sen-tenciadora declaró sin lugar la demanda, en todo lo refe-rente a los posibles derechos del aquí demandante y apelante sobre la herencia de su alegado padre natural don Alfonso P. Calderón, pero permitió que la acción continuara al solo efecto de determinar, si el aquí demandante y apelante, tiene derecho a llevar el apellido de su alegado padre natural de acuerdo con las disposiciones de la Ley núm. 243 de 12 de mayo de 1945 (pág. 815). No conforme con dicha sentencia, el demandante y apelante ha apelado ante nos, señalando los siguientes errores: (1) — “el tribunal inferior erró al no declarar que el matrimonio de Alfonso P. Calderón con Je-susa Jiménez Correa es nulo por falta de consentimiento efi-caz y porque el mismo fué contraído con propósitos ajenos al mismo; (2) el tribunal inferior cometió error al admitir prueba impertinente sobre asuntos ajenos al matrimonio impugnado y prueba oral sobre la presencia de testigos en el matrimonio de Alfonso P. Calderón con Jesusa Jiménez, sin haberse previamente alegado ni probado que el libro de ma-trimonios del Registro Demográfico había desaparecido y al no declarar nulo dicho matrimonio por falta de los testigos y sus firmas; (3) el tribunal inferior cometió error al de-clarar válido el supuesto matrimonio de Alfonso P. Cal-derón y Jesusa Jiménez Correa, cuando de la prueba ofre-cida aparece que ninguno de los supuestos contrayentes fir-maron el acta de matrimonio.”
En cuanto al primer error, relacionado con la nulidad del matrimonio por falta de consentimiento eficaz y *865porque el mismo fué contraído con propósitos ajenos al mismo, el demandante y apelante descansa en la afirmación de doña Jesusa Jiménez Correa, hecha por voz de su abogado don Eugenio Benitez Castaño, en la demanda de divorcio radi-cada en la anterior Corte de Distrito de San Juan, donde se alega: “desde el día de la celebración de sus nupcias, el de-mandado abandonó a la demandante, yéndose a vivir separado de ella, contra su voluntad y sin su consentimiento, y sin causa legal de ninguna especie; es de advertir que el deman-dado contrajo su matrimonio a virtud de cierto proceso criminal que contra él se instruyó por el delito de seducción de la demandante y en la cual fué condenado a tres mil dó-lares de multa o un día de cárcel por cada cinco dólares, nupcias (que tuvieron) lugar antes de dictarse la sentencia en la indicada causa criminal; después de contraído el ma-trimonio el demandado apeló de la sentencia contra él dictada en la causa por seducción, para ante la Corte Suprema de Puerto Rico, y no obstante el hecho de haberse unido legal-mente a la demandante, nunca quiso vivir con ella, ni la auxilió en forma alguna, ni la solicitó de ninguna manera; y confirmada por la Corte Suprema la sentencia condena-toria contra el demandado, éste ingresó en la penitenciaría de San. Juan a cumplir su condena, habiendo transcurrido más de un año desde que el matrimonio se verificó hasta que el demandado ingresó en el presidio, de cuyo penal ha salido hace poco tiempo por indulto sin que una vez en libertad, se haya ocupado para nada de la demandante; la demandante alega que el demandado contrajo su matrimonio con ella con el único propósito de atenuar o disminuir su responsabilidad criminal por el delito de seducción de que fué convicto, y que, ya por los actos realizados por dicho demandado, ya por ma-nifestaciones de él, nunca existió de parte de dicho deman-dado el propósito de vivir maritalmente con la demandante”, (t. 98 y 94).
La Ley envuelta en este caso son los siguientes artículos del Código Civil de Puerto Rico: el art. 69 que dispone: “los *866requisitos necesarios para contraer matrimonio son: 1 — ca-pacidad legal de los contratantes, 2 — consentimiento de las partes contratantes, 3 — autorización y celebración de un con-trato matrimonial mediante las formas y solemnidades pres-critas por ley”; el art. 70, según quedó enmendado por la Ley núm. 12 del 29 de marzo de 1937 (Leyes de 1936-37, pág. 140), que dispone: son incapaces para contraer matri-monio: 1 — los casados legalmente, 2 — los que no tuvieren el pleno ejercicio de su razón, 3 — los varones menores de diez y ocho años y las mujeres menores de diez y seis años; se tendrá, no obstante por revalidado ipso facto y sin necesidad de declaración expresa, el matrimonio contraído por menores de dicha edad, si un día después de haber llegado a la pu-bertad legal, hubiesen vivido juntos sin haber reclamado en juicio contra su validez las personas que legalmente les re-presenten, o si la mujer hubiese concebido antes de la pu-bertad legal o de haberse entablado la reclamación; y dispo-niéndose, que toda mujer menor de diez y seis años y mayor de catorce años que haya sido seducida, podrá contraer ma-trimonio previo el consentimiento de sus padres o tutor, y si éstos lo negaren, con el consentimiento de la Corte de Dis-trito del lugar de la residencia de la seducida, y todo varón menor de diez y ocho años y mayor de diez y seis que se en-contrare acusado de haber seducido a una mujer mayor de catorce y menor de diez y seis años de edad, podrá también contraer matrimonio previo el consentimiento de sus padres o tutor, y si estos lo negaren con el consentimiento de la Corte de Distrito del lugar de la residencia de la seducida, y se consideraría suficiente para impedir todo proceso tal matrimonio, al igual que en los demás casos a que se refiere el artículo 262 del Código Penal”; el art. 73 que dispone: “no es eficaz el consentimiento: 1 — cuando sea dado al raptor por la raptada, mientras ésta no haya recobrado por completo su libertad; cuando sea obtenido por violencia o intimidación”; el art. 110 que dispone: “es nulo el matrimonio en que no se hayan observado todos los requisitos exigidos por este Có-*867digo”; el art. Ill que dispone: “la acción para pedir la nu-lidad del matrimonio corresponde a los cónyuges, al fiscal y a cualesquiera otras personas que tengan interés en dicha nulidad; en los casos de violencia o intimidación solo podrá ejercitar la acción de nulidad el cónyuge inocente”.
Tenemos que dejar debidamente esclarecido el concepto de “intimidación” como algo sustancialmente distinto al con-cepto de “violencia”. Mientras en el primer caso se trata de una coacción moral o miedo, en el segundo caso se trata de una coacción física. La intimidación según la entiende el derecho civil de nuestro tiempo, es aquella “acción enca-minada a intimidar, asustar o producir miedo en el ánimo de una persona; la intimidación tiene por objeto privar de la libertad, y en tal sentido constituye vicio optativo al consen-timiento que anula el negocio jurídico institucional consti-tutivo del matrimonio, ya que, por derecho natural primario, nadie, sin deliberado y libre consentimiento, puede ser obli-gado a contraer matrimonio o a contraerlo con determinada persona”: 11 Diccionario de Derecho Privado 2389, (ed. de la Editorial Labor S. A.), (1950). La opción para solici-tar la nulidad de un matrimonio, donde el consentimiento se ha obtenido por intimidación, se deja a favor del cónyuge inocente. No se trata pues, de una acción pública, sino de una acción privada.
En Puerto Rico se siguió la misma teoría española del matrimonio civil en cuanto al carácter privado de la acción. El interés público del Estado es la conservación de los ma-trimonios, y en este sentido, aun aquéllos obtenidos por vio-lencia o intimidación quedan revalidados para el interés pú-blico, a menos que el propio cónyuge inocente demande su nulidad.
En este caso lo que se alega es vicio en el consentimiento por encontrarse el contrayente don Alfonso P. Calderón bajo la amenaza de un proceso criminal de seducción. Por dos veces nos hemos negado a reconocer como causa de nulidad por intimidación, el hecho de encontrarse un contrayente so-*868metido a un proceso criminal de seducción. López v. Valdespino, 6 D.P.R. 172 (Sulzbacher), (1904), cita precisa a la pág. 177; Fernández v. García, 75 D.P.R. 472, (Ortiz), (1953), cita precisa a la pág. 475. Además no tenemos más remedio que admitir que ha sido norma legislativa, que el matrimonio de las partes, celebrado con prioridad al juicio, bastará para impedir todo proceso por seducción, (art. 262 del Código Penal de Puerto Rico, lo cual armoniza con la enmienda que sufre el 70 del Código Civil de Puerto Rico en virtud de la ley núm. 12 del 29 de marzo de 1937), per-mitiendo el matrimonio entre menores cuando el menor haya sido acusado por un delito de seducción. Pero lo curioso de este caso, es que quien alega originalmente la intimidación no es el cónyuge coaccionado sino el otro cónyuge, y ésta úl-tima, no solicita la nulidad, sino la disolución del matrimonio por abandono. Por el contrario, el posible cónyuge coac-cionado se defiende de la demanda de divorcio donde se imputa el abandono, aunque pierde la acción y posterior-mente en un testamento abierto, otorgado el 26 de julio de 1939 ante el notario don Raúl Benedicto, (exhibit a de los demandados) admite, “que casó en primeras nupcias con doña Jesusa Jiménez Correa en cuyo matrimonio tuvo una hija llamada Socorro Calderón Jiménez, habiendo sido dicho matrimonio disuelto por divorcio”, e instituye como heredera legítima suya a dicha hija.
Es indudable asimismo, que aunque no fuera nada más que para legitimar a una hija concebida antes del matri-monio, tendríamos que declarar, que el matrimonio celebrado entre don Alfonso P. Calderón y doña Jesusa Jiménez Correa cumplía uno de los fines más morales de su institucionalidad: la procreación de descendencia legítima.
En cuanto al segundo error relacionado con la admisión de prueba sobre la presencia de los testigos en el matrimonio, es bueno dejar claramente consignado el hecho, que la prueba presentada por los demandados y apelados, y no contradicha por el demandante y apelante, fué en el sentido, *869que cuando se celebró el matrimonio estuvieron presentes dos testigos, aunque tal hecho no aparece consignado en el acta de matrimonio del Registro Civil. Es casualmente en este úl-timo aspecto de la cuestión, o sea, en el hecho de no aparecer consignado en el acta de matrimonio del Registro Civil, los nombres y direcciones de los testigos del acto matrimonial, en que se fundamenta la posible nulidad del matrimonio cele-brado.
Habiéndose celebrado el matrimonio que se impugna el 14 de mayo de 1912 debemos examinar las disposiciones del Có-digo Civil de Puerto Rico vigente a dicha fecha y las disposi-ciones relativas a la inscripción de los matrimonios celebrados en Puerto Rico contenidas en la “Ley para Establecer una Ley de Registro Civil” de 9 de marzo de 1911 (pág. 197). El art. 2 de la Ley de 10 de marzo de 1904 (pág. 136), vigente en el 1912, que es hoy el art. 76 de la ed. del 1930 del Código Civil de Puerto Rico, dispone que “toda persona, deseosa de contraer matrimonio, acudirá a cualquiera de las personas autorizadas para celebrarlo en el artículo anterior; la persona a quien se acuda examinará al solicitante, bajo juramento, respecto a la capacidad legal de los contrayentes; esta declaración se pondrá por escrito, y deberá consignarse en ella el nombre y apellidos, edad, estado, profesión u oficio, naturaleza y domi-cilio, de cada una de las partes contrayentes, y de sus respec-tivos padres, el grado de consanguinidad o afinidad, si lo hu-biere, existente entre los contrayentes; y-si cualquiera de las personas hubiere contraído antes matrimonio deberá hacerse constar, como también la forma en :que fué disuelto, si por muerte, nulidad o divorcio, con el nombre y apellidos del anterior cónyuge y la fecha y lugar del fallecimiento de éste, o el Tribunal que decretó la nulidad o el divorcio, y la fecha del decreto; los nombres, edad y dirección de cada uno de los hijos del anterior matrimonio, si los hubiere. La declaración deberá ser jurada y firmada por el solicitante ante la persona a quien hiciere la solicitud, y al efecto las personas autoriza-das por este Código para celebrar matrimonios, quedan tam-*870bién autorizadas para tomar juramentos a dichos solicitantes ; el art. 4 de la ..Ley de 10 de marzo de 1904, vigente en el 1912, que es hoy el art. 78 de la ed. del 1980 del Código Civil de Puerto Rico, dispone que: “dentro de los diez días de cele-brarse un matrimonio, la persona autorizada que lo hubiere celebrado, estará en la., obligación de enviar al funcionario encargado del registro civil en el distrito en que tuviere lugar dicha ceremonia, la declaración jurada a que se hace referen-cia en el artículo (anterior) 76, respaldada con nota de la fecha y lugar, en-que se,celebrare el matrimonio, la cual nota deberá llevar la firma del celebrante, certificada por dos tes-tigos presenciales del, apto, cuando menos, cuyo respectivo domicilio también se hará constar en la nota”; el art. 5 de la Ley de 10 de marzo:de:l;904, vigente en el 1912, que es hoy el art. 79 de la ed. del 1980 del Código Civil de Puerto Rico, dispone que-: “al recibir, la, declaración y nota al dorso de la misma, mencionadas en el precedente artículo, el funcionario encargado del registro .civil las asentará inmediatamente en el libro de matrimonios, archivando los originales en su ofi-cina”; el art. 21 de la Ley para Establecer una Ley de Regis-tro Civil de 9 de marzo de 1911, vigente en el 1912, disponía que “al efecto de extender el asiento de matrimonio, toda persona autorizada por la. Ley, ante la que se hubiere cele-brado el matrimonio, estará obligada a llevar dentro de los diez días siguientes- a la, celebración del mismo, al funcionario encargado del Registro -Civil en el distrito en que tuvo lugar dicha ceremonia, -la declaración jurada que hubieren prestado los contrayentes de acuerdo con las disposiciones de la Ley, respaldada con nota expresiva de la fecha y lugar en que se hubiere celebrado el matrimonio, cuya nota deberá llevar las firmas de los celebrantes y estar certificadas por los testigos presenciales del acto”, lo cual no conflige con las disposiciones del art. 4 de la Ley de 10 de marzo de 1904, que es hoy el art. 78 de la ed. del 1930 del Código Civil de Puerto Rico; el art. 22 de la Ley para Establecer una Ley de Registro Civil de 9 de, marzo de 1911, vigente en el 1912, disponía que: “la ins-*871cripción del matrimonio se verificará transcribiendo los par-ticulares pertinentes del certificado de su celebración y haciendo constar además las circunstancias siguientes: 1 — el lugar, hora, día, mes y año en que se verificó la inscripción; 2 — nombre y apellido del funcionario encargado del registro, y 3 — el certificado de no constar en el registro antecedente alguno que impida verificar la transcripción; estos particu-lares habrán de comprenderse en el acta correspondiente, en párrafo separado y antes de hacerse la transcripción del cer-tificado, que queda indicada”, lo cual no conflige con el art. 5 de la Ley de 10 de marzo de 1904, vigente en el 1912, que es hoy el art. 79 de la ed. del 1930 del Código Civil de Puerto Rico; el art. 24 de la Ley para Establecer una Ley de Registro Civil de 9 de marzo de 1911, vigente en el 1912, disponía que': “para el fácil cumplimiento de los artículos anteriores, se pro-curará que las partidas de matrimonio contengan, al menos, las circunstancias siguientes: 1 — el lugar, día, mes y año en que se efectúe el matrimonio, 2 — el nombre y carácter del fun-cionario o ministro de la religión que lo hubiese celebrado, 3 — los nombres, apellidos, edad, estado, naturaleza, profesión u oficio y domicilio de los contrayentes, 4 — los nombres, ape-llidos y naturaleza de los padres, 5 — los nombres, apellidos y vecindad de los testigos, etc.”, lo cual no conflige tampoco, con el art. 5 de la Ley de 10 de marzo de 1904, vigente en 1911, que es hoy el art. 79 de la ed. del 1930 del Código Civil de Puerto Rico; el art. 153 de la ed.- del, 1911 del Código Civil de Puerto Rico, vigente en el 1912, que es hoy el art. 85 de la ed: de 1930 del Código Civil de Puerto Rico, dispone que: “los matrimonios celebrados antes del primero de enero de 1885 en que empezó a regir en Puerto Rico la ley de Registro Civil se probarán por los medios establecidos en las leyes anteriores--; los contraídos después se probarán sólo por el acta del libro de matrimonios; si éste hubiere desaparecido, será admisible cualquier prueba adecuada; el art. 319 de la edición del 1911 del Código Civil de Puerto Rico, vigente en el 1912, que es hoy el art. 249 en parte de la ed. del 1930 del Código Civil de. *872Puerto Rico, dispone: “el registro del estado civil compren-derá las inscripciones o anotaciones de nacimientos, matrimo-nios, emancipaciones, reconocimientos y legitimaciones y defunciones y estará a cargo de los Secretarios de los Munici-pios”; el art. 320 de la ed. del 1911 del Código Civil de Puerto Rico, vigente en el 1912, que es hoy el art. 250 de la ed. del 1930 del Código Civil de Puerto Rico, dispone que: “las actas del registro serán la prueba del estado civil, la cual sólo podrá ser suplida por otras én el caso de que no hayan existido aquéllas, o hubiesen desaparecido los libros del registro o mando ante los tribunales se suscite una contienda; por úl-timo, el art. 76 de la tey para Establecer una Ley de Registro Civil de 9 de marzo de 1911, vigente en 1912, disponía que: “toda persona particular, funcionario público, ministro del Evangelio, sacerdote, facultativo o comadrona, que infrin-giere cualquiera de las disposiciones de esta ley, o dejare in-cumplida alguna de las obligaciones que por la misma se le imponen, será culpable de misdemeanor, y convicto que fuere, será castigado con . multa. que no excederá de doscientos dollars.”
Asumiendo, aunque sin resolverlo, que las disposiciones aplicables al matrimonio impugnado en este caso, fueran las disposiciones del Código Civil vigentes en el 1912 y las dispo-siciones de la Ley para Establecer una Ley de Registro Civil de 9 de marzo de 1912, vigente en el 1912, y no las actuales disposiciones de la Ley del Registro Demográfico de Puerto Rico, es indudable que hada hay en el cuadro jurídico que hemos anotado extensamente que nos permita concluir, que es causa de nulidad de un matrimonio que se celebra ante un funcionario autorizado y dos testigos, el hecho de que se dejara de consignar en el acta de matrimonio de nuestros anteriores registros civiles quiénes fueran los testigos del matrimonio. [5] En primer lugar, la traslación de la declaración jurada y la nota, o sea, el certificado de la celebración del matrimonio, no tenía que ser una traslación literal del contenido de dichos documentos. [6] En segundo lugar, la disposición de ley *873que habla sobre lo que debe contener el acta extendida por el encargado del Registro Civil, es directiva más que mandatoria, pues las palabras que se emplean son: “se procurará que las partidas de matrimonio contengan al'menos” los nombres, apellidos y vecindad de los testigos.. En tercer lugar, cuando se suscitara alguna contienda sobre la validez de un matri-monio, de acuerdo con el anterior art. 320, las actas de matri-monio perdían su carácter de conclusividad lo cual no conflige con el art. 38 de la Ley núm. .24 de 22 de abril de 1931 creando el Registro Demográfico de Puerto Rico, según fuera poste-riormente enmendado dicho artículo.por la Ley núm. 25 de 17 de abril de 1936 ((1) pág. 213), de la Ley núm. 112 de 6 de mayo de 1941 ((1) pág. 793), de la Ley núm. 99 de 12 de mayo de 1943 (pág. 267) y de la Ley núm. 188 de 2 de mayo de 1951 ((1) pág. 471) que dispone que: “la copia del récord de cualquier nacimiento, casamiento o defunción, después que sea certificada por el Comisionado-de Sanidad o por la personá autorizada por él constituirá evidencia-prima* facie ante todas las cortes de justicia de los hechos' que consten en la misma” .... [7] En cuarto lugar,' asumiendo, aunque sin resolverlo, que la falta de los dos testigos' durante la celebra-ción del matrimonio, es una de las causas' de"'nulidad conce-didas por el Código Civil de Puerto ■ Rico-, dicha causa se referiría exclusivamente a las solemnidades prescritas para el momento de la celebración deb matrimonio y no a las for-malidades prescritas para la inscripción del mismo, que es un acto posterior, realizado por otro funcionario, ante el cual no están los contrayentes ni el' oficiante o celebrante obligados a comparecer para convalidar la ceremonia matrimonial. [8] En quinto lugar, la única disposición de la anterior Ley para Establecer una Ley de Registro Civil referente a la negligencia en el desempeño de sus deberes oficiales de los encargados de los anteriores registros civiles es una imposi-ción de multa, pero nada hay en dicha ley, que declare la *874nulidad de la inscripción por faltas cometidas por los encar-gados de los anteriores registros civiles de los cuales se pu-diera colegir la intención legislativa de llevar la causa de nulidad del matrimonio por cualquiera deficiencia cometida por un funcionario en la inscripción del mismo.
Como cuestión de evidencia, estamos satisfechos que en el juicio por separado se probó que la declaración jurada original y la nota o certificación de la celebración del matrimonio original de las cuales se habían tomado los datos para extender in extractus el. acta de matrimonio, habían desaparecido. Siendo esto así,, se podía probar por cualquiera otra prueba, la presencia de los dos testigos en la celebración del matrimonio. En este caso se consiguió la mejor evidencia posible, o sea, la declaración personal de dichos testigos.
En cuanto al tercer error relacionado con la posible nulidad del matrimonio porque de la prueba ofrecida no aparece que ninguno de los supuestos contrayentes firmaron el acta de matrimonio, el error es enteramente frívolo. Lo que firman los contrayentes es una declaración jurada donde constan los datos sobre su persona, edad, estado civil, filiación, matrimonios anteriores, hijos habidos de matrimonios anteriores, la cual entregan al oficiante o celebrante antes de celebrarse el matrimonio. Ni el Código Civil de Puerto Rico de 1902 ni la Ley para Establecer una Ley de Registro Civil del 1911 exigían que los contrayentes firmaran el certificado de matrimonio que expedía el oficiante o celebrante al dorso de la declaración jurada, o que firmaran el acta de matrimonio que extendía el Encargado del Registro Civil. Tal es todavía el estado de derecho en Puerto Rico.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr, Negrón Fernández no intervino.